                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONTGOMERY COUNTY                          :       CIVIL ACTION
INTERMEDIATE UNIT NO. 23                   :
                                           :
       v.                                  :
                                           :
K.S., By and Through His Parents,          :
K.S. and F.S., K.S., In Their Own          :
Right and F.S. In Their Own Right          :       NO. 20-2330

                                       ORDER

       NOW, this 29th day of June, 2021, upon consideration of plaintiff Montgomery

County Intermediate Unit No. 23’s Motion for Judgment on the Administrative Record

(Doc. No. 16), the defendants’ Motion for Judgment on the Administrative Record (Doc.

No. 17) and after an independent review of the administrative record, IT IS ORDERED as

follows:

       1.    The plaintiff’s motion is DENIED.

       2.    The defendants’ motion is GRANTED.

       3.    The decision of the Special Education Hearing Officer dated February 28,

2020 is AFFIRMED in its entirety.



                                                 /s/ Timothy J. Savage
                                                 TIMOTHY J. SAVAGE, J.
